                 Case 1:17-mc-00360-AT-RWL Document 85 Filed 11/16/18 Page 1 of 3



                                          KELLEY
                                          K E L L E Y DRYE
                                                      D R Y E & WARREN
                                                                W A R R E N LLP
                                                                            LLP
                                                   A LIMITED
                                                     L I M I T E D LIABILITY
                                                                   L I A B I L I T Y PARTNERSHIP
                                                                                     PARTNER SHIP




                                                   101
                                                   101 PARK AVENUE
             ,                                                                                                  FACSIMILE
                                                                                                                F ACSIM I LE

W AS HI NGTO N, DC
WASHINGTON,DC
                                                 NEW YORK, NY 10178                                         (212)
                                                                                                            ( 2 1 2 ) 808-7897
                                                                                                                      808 - 7897

LOS
L O S ANGELES,CA
      A NGE LES, CA                                                                                        www.kelleydrye.com
                                                                                                           www.kelleydrye.com

   CHICAGO,
   C H I C A G O , IL
                   IL                                    ( 2 1 2 ) 808-7800
                                                         (212)     808-7800

  H O USTO
  HO  U S T O N,
              N , TX
                  T X

PARSIPPANY,
P A R S I P P A N Y , NJ
                      NJ                                                                                   P H I L I P D.
                                                                                                           PHILIP      D . ROBBEN
                                                                                                                           ROBBEN

 STAMFORD,
 S T A M F O R D , CT
                   CT                                                                                D I R E C T LINE:(212)
                                                                                                     DIRECT      L I N E : ( 2 1 2 ) 808-7726
                                                                                                                                     808-7726
  AFFILIATE
  A F F I L I A T E OFFICE
                    OFFICE
                                                                                                    EMA IL:p robben@kelleydr ye.com
                                                                                                    EMAIL:probben@kelleydrye.com
  MUMBAI
  M U M B A I , INDIA
                INDIA




                                                   November 16, 2018

   VIA ECF
   VIA ECF AND E MAIL
               EMAIL

   Hon. Robert W. Lehrburger
   United States Magistrate Judge
   United States Courthouse
   500 Pearl Street, Room 18D
   New York, New York 10007-1312

                  Re:        Essar Steel Algoma Inc. v. Southern Coal Sales Corp., 17-MC-00360-AT-RWL

   Dear Magistrate Judge Lehrburger:

           On behalf
           On behalf of
                      of Defendant
                         Defendant Southern   Coal Sales
                                    Southern Coal         Corporation ("SCSC"),
                                                    Sales Corporation  (“SCSC”), we submit this letter
   in response to the November 13, 2018 letter submitted by counsel for Plaintiff Essar Steel
   Algoma Inc. ("Essar")                           additional deposition
                (“Essar”) (Dkt. 80). Essar seeks additional   deposition testimony
                                                                          testimony from
                                                                                     from SCSC’s    Rule
                                                                                           SCSC's Rule
   30(b)(6) witness, Mr. Steve Ball, along with additional document discovery. As SCSC
   previously explained,
   previously explained, it
                          it produced
                             produced SCSC’s   general ledger,
                                      SCSC's general    ledger, which
                                                                which was
                                                                       was the
                                                                            the only
                                                                                only additional
                                                                                     additional
                                             Ball’s deposition,
   document requested by Essar after Steve Ball's    deposition, on October 30. Essar stated that it
   needed additional time to review that document, and Your Honor gave Essar the ability to seek
   that by moving letter. (Dkt. 75). Essar’s  latest and
                                      Essar's latest and ever-shifting
                                                         ever-shifting requests for full-blown
   discovery into the finances of SCSC —– and entities that are not even parties to this litigation —
                                                                                                    –
   should be denied.

           At the outset, it should be noted that Essar’s  request, if
                                                   Essar's request, if granted,
                                                                       granted, would
                                                                                would place
                                                                                      place aa burden
                                                                                               burden on
                                                           Essar's renewed
   SCSC that Rule 30(b)(6) is not intended to impose. Essar’s       renewed request  for additional
                                                                             request for additional
   deposition testimony
   deposition  testimony makes
                          makes plain
                                  plain that
                                        that Essar wants to
                                             Essar wants to continue   asking SCSC’s
                                                             continue asking          witness questions
                                                                              SCSC's witness    questions
   no witness could reasonably be prepared to address. Essar has not identified any particular
   transactions on which it seeks information. Instead, Essar wants to use a Rule 30(b)(6)
   deposition to conduct a forensic accounting analysis. That is not appropriate. Preparing a
   witness for this detailed testimony, regarding three years of transactions and accounting, would
   be extremely burdensome at best. It may be impossible. SCSC has fulfilled its obligations to

                                                                          1
   4825-7886-6555v.1
         Case 1:17-mc-00360-AT-RWL Document 85 Filed 11/16/18 Page 2 of 3



prepare and
prepare  and present
              present aa knowledgeable
                         knowledgeable witness,
                                          witness, and
                                                   and Essar should not
                                                       Essar should not get
                                                                        get aa "do-over,"
                                                                               “do-over,” particularly
                                                                                          particularly
where Essar spent a good part of the deposition asking about transactions involving non-parties
to this case, or small dollar amounts. (See Dkt. 74, Exhibit A (Rough Draft Transcript of Steve
Ball Deposition
Ball Deposition ("SCSC
                  (“SCSC Dep."),
                            Dep.”), filed under seal)
                                    filed under seal) at
                                                      at 122:3-125:19;
                                                         122:3-125:19; 127:6-19).

        Moreover, the information Essar seeks appears to be solely related toto its “alter ego"
                                                                                its "alter ego”
claims against 13 companies that it seeks to add as defendants. But, in seeking to obtain the
Court’s leave
Court's         to file
         leave to  file an
                        an amended
                           amended complaint,
                                    complaint, Essar previously assured the Court that it already
had facts supporting the alter ego claim and argued there would be no delay if it were permitted
to amend the complaint because no new discovery would be needed. Consistent with these
representations, Your Honor previously ordered that Essar would be entitled to discovery
relating to its alter ego claims but only if such information was responsive to then existing
requests. (Dkt. 71 at p. 13-14).

        Yet, Essar’s
        Yet,         quest now
             Essar's quest now reaches
                                reaches well
                                         well beyond
                                              beyond its   prior discovery
                                                       its prior discovery requests, and is
                                                                           requests, and is
completely untethered from any concept of relevance or proportionality. For example, Essar
complains that it cannot tell how and where sales to Essar were recorded in the financial
statements, or how SCSC accounted for inventory on its financial statements. But Essar does not
explain how that is relevant to their claims in this case, which are actually quite simple; i.e., that
SCSC failed to deliver the quantity and quality of coal called for under a contract. Essar does
not, because it cannot, explain why either of these issues matter in resolving its claims.

        Essar also misrepresents
        Essar also misrepresents and
                                 and selectively
                                     selectively quotes
                                                 quotes Mr.
                                                        Mr. Ball's
                                                            Ball’s testimony
                                                                     testimony to
                                                                                to try
                                                                                   try to
                                                                                       to paint
                                                                                          paint aa
picture that
picture that                                                       .. Mr.
                                                                       Mr. Ball
                                                                           Ball clearly
                                                                                clearly testified
                                                                                         testified that
                                                                                                   that

                                                                                                  .
(SCSC Dep. at 127:6-128:16; 168:12-169:8). He also testified that
                                            . (SCSC Dep. at 119:17-23; 183:15-22). But despite
having SCSC’s
having  SCSC's general
                general ledger
                          ledger for nearly two
                                 for nearly two weeks
                                                weeks prior
                                                       prior to
                                                             to filing
                                                                filing its
                                                                       its letter,
                                                                           letter, Essar does not
                                                                                   Essar does not
identify any particular transaction on the general ledger about which it has questions. Instead, it
                       full dive
seeks an unrestricted, full      into SCSC’s
                            dive into          accounting and
                                      SCSC's accounting   and wants
                                                                wants to
                                                                       to have
                                                                           have aa witness
                                                                                   witness testify
                                                                                           testify about
                                                                                                   about
any number of transfers over a three-year period. That is simply not reasonable.

        In a transparent effort to get around the prohibition on new alter ego discovery, Essar is
seeking information for the first time by attempting to shoehorn it into prior Requests. For
example, Essar seeks financial information from an unidentified company that it contends must
have reported revenue from sales to Essar. It cites Request Nos. 38, 53, and 55 as prior requests
to which this information is responsive. Request No. 38 asked only for information regarding
SCSC’s   “financial condition"
SCSC's "financial   condition” including
                                 including ledgers   and other
                                             ledgers and other documents.      Request No.
                                                                documents. Request       No. 53  asked for
                                                                                              53 asked  for
documents regarding
documents   regarding SCSC’s     “right to
                       SCSC's "right    to receive
                                            receive payment
                                                    payment for
                                                              for any
                                                                  any source"
                                                                        source” and
                                                                                  and Request
                                                                                      Request No.
                                                                                                No. 55
                                                                                                    55
seeks documents
seeks              “evidencing loans
      documents "evidencing            or infusions
                                 loans or  infusions of
                                                     of capital."
                                                        capital.” None
                                                                   None of of these
                                                                              these requests
                                                                                     requests encompass
                                                                                              encompass aa
general ledger of a totally different company. In addition, information regarding the
compensation of James W. Justice II and James W. Justice Justice III
                                                                 III is  wholly irrelevant
                                                                     is wholly   irrelevant to
                                                                                            to Essar’s
                                                                                                Essar's
claims, particularly
claims, particularly where
                     where Your
                            Your Honor
                                   Honor denied
                                            denied Essar’s
                                                    Essar's request  to name
                                                            request to   name them
                                                                                them as
                                                                                      as "alter
                                                                                         “alter ego"
                                                                                                ego”
defendants.



                                                     2
4825-7886-6555v.1
         Case 1:17-mc-00360-AT-RWL Document 85 Filed 11/16/18 Page 3 of 3




        SCSC has produced its financial statements, its sales information, its bank statements, the
general ledger at issue, and the consolidated tax returns of Southern Coal Corporation (which
includes SCSC and other subsidiaries). Mr. Ball sufficiently testified in detail as to these
                                                                                    Plaintiff’s
financial-related topics. Southern Coal respectfully requests that this Court deny Plaintiff's
                                                                               given SCSC’s
request for additional deposition testimony and discovery. At the very least, given   SCSC's
pending objection toto the
                       the Court's
                           Court’s October
                                   October 29,
                                           29, 2018
                                               2018 Order granting in part and denying in part
Essar’s
Essar's letter request to
        letter request to amend
                          amend the
                                 the complaint
                                     complaint (Dkts.
                                               (Dkts. 71,
                                                      71, 82),
                                                          82), SCSC respectfully submits that any
further discovery that Your Honor may deem necessary be held in abeyance until the Objection
is decided.

                                             Respectfully submitted,

                                             /s/ Philip D. Robben
                                             /s/

                                             Philip D. Robben

cc:      Counsel of Record




                                                 3
4825-7886-6555v.1
